Exhibit 10.1

 

 



PERSHING GOLD CORPORATION

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

This Restricted Stock Unit Grant Agreement (this “Agreement”), dated March 21,
2017 (the “Effective Date”), is entered into by and between PERSHING GOLD
CORPORATION (the “Corporation”) and Stephen D. Alfers (“Participant”).

 

RECITALS

 

A.       The Board of Directors has adopted, and the stockholders have approved,
the Pershing Gold Corporation 2013 Equity Incentive Plan (the “Plan”);

 

B.       The Plan provides for awards of restricted stock units to eligible
participants as determined by the Administrator (as defined in the Plan);

 

C.       The Administrator has determined that Participant is a person eligible
to receive an award of restricted stock units under the Plan and has determined
that it would be in the best interest of the Corporation to grant the restricted
stock units provided for herein; and

 

D.       This Agreement is being entered into by Participant and the Corporation
in connection with the Participant’s annual bonus under the Participant’s
Amended and Restated Executive Employment Agreement dated June 28, 2015 (the
employment contract, as amended from time to time, being the “Employment
Agreement”) for services rendered in 2016.

 

AGREEMENT

 

1.             Grant of Restricted Stock Units.

 

(a)                Bonus Award. Participant is hereby awarded on the Effective
Date, subject to the conditions of the Plan and this Agreement, fifty thousand
(50,000) restricted stock units (the “Restricted Stock Units”). The Restricted
Stock Units are fully vested on the Effective Date.

 

(b)               Notional Value. Each Restricted Stock Unit represents the
right to receive one share of the Corporation’s common stock, $0.0001 per share
(the “Common Stock”) at the time(s) and subject to the terms and conditions set
forth herein.

 

(c)                Plan Incorporated. Participant acknowledges receipt of a copy
of the Plan, and agrees that this award of Restricted Stock Units shall be
subject to all of the terms and conditions set forth in the Plan, as the Plan
may be amended from time to time. The Plan is incorporated herein by reference
as a part of this Agreement. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan.

 

2.             Settlement of Restricted Stock Units.

 

(a)                Restricted Stock Units. The shares of Common Stock issuable
in respect of the Restricted Stock Units shall be issued within 30 days
following the soonest to occur of: (i) Participant’s Separation from Service (as
defined below), (ii) Participant’s death, (iii) December 31, 2018, or (iv) a
409A Change in Control (as defined below). Notwithstanding the foregoing, if and
only if (A) the Restricted Stock Units provided hereunder are non-qualified
deferred compensation subject to Code Section 409A, (B) Participant is a
“specified employee” as defined for purposes of Code Section 409A, and (C)
distribution would otherwise be made as a result of the Participant’s Separation
from Service, then distribution shall be delayed until the sooner of (x) the
date that is 6 months and one day following the date of such Separation from
Service, (y) Participant’s death, or (z) such sooner date as may be permitted
under Code Section 409A. For purposes of this Agreement, “Separation from
Service” shall have the meaning set forth in Treasury Regulation Section
1.409A-1(h), and “409A Change in Control” shall mean a Change in Control (as
defined in the Plan) that also qualified as a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5).

 

 

 

 



(b)               Issuance of Certificates. On the settlement date, the
Corporation shall cause a stock certificate or certificates to be delivered to
or on behalf of Participant for the shares of Common Stock issuable in respect
of the Restricted Stock Units held by the Participant.

 

3.             Limits on Transferability. The Restricted Stock Units shall not
be transferable except by will or the laws of descent and distribution or
pursuant to a beneficiary designation, or as otherwise permitted by Section 5.7
of the Plan. No beneficiary hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Participant. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of Restricted Stock Units that does not satisfy the requirements of
this Agreement and the Plan shall be void and unenforceable against the
Corporation.

 

4.             Stockholder Rights. The Participant shall not have any
stockholder rights, including voting or dividend rights, with respect to the
shares of Common Stock subject to the Restricted Stock Units until such shares
are issued.

 

5.            Dividend Equivalent Rights. The Participant shall have dividend
equivalent rights with respect to all Restricted Stock Units. Pursuant to such
dividend equivalent rights, the Corporation shall establish an account or
accounts for the Participant and reflect in that account any ordinary dividends
paid with respect to shares of Common Stock underlying Participant’s Restricted
Stock Units. The amounts credited to Participant’s account(s) shall be held
without interest and shall be payable in connection with the settlement of the
Restricted Stock Units pursuant to Section 2.

 

6.            Withholding. All amounts payable hereunder shall be subject to
applicable federal, state and local income and employment tax withholdings.
Notwithstanding anything herein to the contrary, the Corporation’s obligation to
deliver shares of Common Stock in settlement of the Restricted Stock Units shall
be subject to the Participant making (and the delivery of shares shall be
delayed until the Participant actually makes) arrangements acceptable to the
Corporation to satisfy all applicable tax withholdings.

 

7.            Tax Consideration. The Corporation has advised Participant to seek
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Participant’s receipt of Restricted Stock
Units pursuant to this Agreement. Participant understands that the Corporation
will report to appropriate taxing authorities the payment to Participant of
compensation income upon the issuance of shares in respect of the Restricted
Stock Units. Participant understands that he is solely responsible for the
payment of all federal and state taxes resulting from the Restricted Stock
Units.

 



 - 2 - 

 

 

 

8.            Binding Effect. This Agreement shall bind Participant and the
Corporation and their respective beneficiaries, survivors, executors,
administrators and transferees.

 

9.            No Guarantee of Continued Employment. This Agreement is not a
contract for employment and nothing herein shall supersede or amend the terms of
the Employment Agreement or imply that Participant has a right to continued
employment with the Corporation.

 

10.          Applicable Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada without regard
to conflict of law principles thereunder.

 

11.          Conflicts and Interpretation. In the event of any conflict between
this Agreement and the Plan, the Plan shall control.

 

12.          Compliance with Law. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period as may be required to comply with any requirements
under any law or regulation applicable to the issuance or delivery of such
shares. The Corporation shall not be obligated to issue or deliver any shares of
Common Stock if the issuance or delivery thereof shall constitute a violation of
any provision of any law or of any regulation of any governmental authority

 

13.          Amendment. The Corporation may modify, amend or waive the terms of
the Restricted Stock Units award, prospectively or retroactively, but no such
modification, amendment or waiver shall impair the rights of Participant without
his or her consent, except as required by applicable law or stock exchange
rules, tax rules or accounting rules. Prior to the effectiveness of any
modification, amendment or waiver required by tax or accounting rules, the
Corporation will provide notice to Participant and the opportunity for
Participant to consult with the Corporation regarding such modification,
amendment or waiver. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

 

14.          Compliance with Code Section 409A. The Restricted Stock Units
granted under this Agreement are intended to comply with or be exempt from the
requirements of section 409A of the Code, and this Agreement shall be
interpreted and administered in a manner consistent with such intent.
Participant shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on Participant in connection with the
Restricted Stock Units granted hereunder (including any taxes and penalties
under section 409A of the Code), and neither the Corporation nor any of its
affiliates shall have any obligation to indemnify or otherwise hold Participant
harmless from any or all of such taxes or penalties.

 

 

 

 

[Signature Page Follows.]

 

 - 3 - 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Grant
Agreement as of the date first written above.

 



  PERSHING GOLD CORPORATION                 By: /s/ Mindyjo Germann     Name:
Mindyjo Germann     Title: Corporate Secretary             PARTICIPANT:        
        /s/ Stephen D. Alfers     Stephen D. Alfers  

 



 

